Citation Nr: 1827918	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-43 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied service connection for bilateral hearing loss.  

In July 2016, the RO granted service connection for left hearing loss.  As the rating action results in a complete grant of the benefit sought (i.e. service connection), this issue is no longer on appeal.  The current appeal is limited to service connection for right ear hearing loss.

In January 2018, the Veteran appeared at videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has right ear hearing loss attributable to noise exposure in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(d), 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A hearing loss disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran's DD 214 confirmed that she earned a marksman badge for the rifle and hand grenade.  Thus, her reports about military noise exposure from weapons training is supported by service department records and military noise exposure is conceded.  Service treatment records (STRs) do not confirm right ear hearing loss at separation.  However, on the accompanying report of medical history, the Veteran reported that she was unsure as to whether she had hearing loss.  

February 2012 and June 2016 VA audiology examination reports confirm a current right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  

In short, the above records confirm an in-service injury or event and current disability.  The remaining issue is whether there is a nexus to military noise exposure for the current right ear hearing loss.  

The Veteran has asserted that her right ear hearing loss is the result of military noise exposure or acoustic trauma.  January 2018 hearing transcript, p. 4-5.  She described having severe hearing impairment during the four or five days following a machine gun training episode.  Id.  It affected her left ear more than her right ear, but she believed her right ear was affected as well.  The Board considers her reports about military acoustic trauma and subjective degradation in right ear hearing to be competent and credible evidence supporting a nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").  

The February 2012 and June 2016 VA medical opinions weigh against her claim.  They indicate right ear hearing loss is not related to military service.  The February 2012 VA examiner cites other factors that may explain the current hearing loss.  The June 2016 VA examiner cites an absence of threshold shift in right hearing acuity from the entrance and separation audiograms.  

In this case, the Board does not find either VA medical opinion persuasive to weigh against the Veteran's competent and credible reports regarding her right ear hearing loss history.  Id.  The February 2012 VA examiner's references to two causal factors, occupational and recreational noise exposure, are not shown to be a part of this Veteran's medical history.  Moreover, the February 2012 VA examiner acknowledges military noise exposure as a causal factor to support the Veteran's contention.  Then, the June 2016 VA examiner's explanation essentially rejects a nexus based upon normal hearing at separation.  This opinion is, however, flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The June 2016 is also not responsive to the Veteran's persuasive reports about subjective right ear hearing problems following military noise exposure.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The evidence is, thus, at least evenly balanced as to whether the Veteran's current right ear hearing loss disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


